Citation Nr: 0606322	
Decision Date: 03/06/06    Archive Date: 03/14/06	

DOCKET NO.  04-06 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.   

2.  Entitlement to service connection for coronary artery 
disease.   

3.  Entitlement to service connection for a disability 
manifested by shin splints.   

4.  Entitlement to service connection for bilateral vision 
impairment.   

5.  Entitlement to service connection for a chronic back 
disorder.   

6.  Entitlement to service connection for a chronic neck 
disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1966 to 
January 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
VARO in Detroit, Michigan, that denied entitlement to the 
benefits sought.  

At the hearing before the undersigned traveling Veterans Law 
Judge in September 2005, the veteran and his representative 
withdrew the issue of entitlement to service connection for a 
disability manifested by cholesterol.  38 C.F.R. § 20.204 
(2005).  Accordingly, this matter is no longer in appellate 
status.  


FINDINGS OF FACT

1.  VA has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the appeal.  

2.  There is no competent medical evidence establishing a 
nexus between any current hypertrnsion and the veteran's 
active service.  

3.  There is no competent evidence of a nexus between any 
current coronary artery disease and the veteran's active 
service.  

4.  There is no competent medical evidence establishing the 
presence of a current disability manifested by shin splints.  

5.  The veteran's only vision impairment consists of a 
refractive error.  This is a developmental defect for which 
service connection is not authorized.  

6.  There is no competent medical evidence of a nexus between 
any current back problems and the veteran's active service.  

7.  There is no competent evidence of a nexus between any 
current neck problems and the veteran's active service.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 
2002 and Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2005).  

2.  Coronary artery disease was not incurred or aggravated by 
active service and  may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 
2002 and Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2005).  

3.  A chronic disorder manifested by shin splints was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 and Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303 (2005).  

4.  The veteran does not have a bilateral vision disorder 
that was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 and Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303(c) (2005).  

5.  A chronic back disorder was not incurred in or aggravated 
by active service, and arthritis may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 
(West 2002 and Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307 
(2005).  

6.  A chronic neck disability was not incurred in or 
aggravated by active service and arthritis of the neck may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002 and Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations include an enhanced duty on the part 
of VA to assist and provide notice to claimants.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2005).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all required notification and development actions have been 
accomplished.  As evidenced by the December 2002 rating 
decision and the January 2004 statement of the case, the 
veteran and his representative have been notified of the laws 
and regulations governing entitlement to the benefits he 
seeks, the evidence that would substantiate his claims, and 
the evidence that has been considered in connection with his 
appeal.  

The requirement that VA notify a claimant what evidence, if 
any, will be obtained by the claimant and what evidence, if 
any, will be retrieved by the VA, has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  In a letter to the veteran dated in July 2002, the 
RO informed him what the evidence had to show to establish 
entitlement to service connection for the benefits claimed, 
what medical and other evidence the RO needed from him, what 
information or evidence the veteran could provide in support 
of the claims, and what evidence VA would try to obtain for 
him.  The letter told him to send any evidence in his 
possession that pertained to the claims.  

In Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VCAA required notice should generally be provided 
prior to the initial denial.  In the instant case, the VCAA 
notification was provided to the veteran in July 2002, a time 
prior to the initial determination by the RO in 
December 2002.  

With regard to the duty to assist, the undersigned notes that 
the veteran was accorded specialty examinations by VA in 
2003.  Further, the veteran himself was accorded an 
opportunity to present testimony on his behalf at a hearing 
before the undersigned traveling Veterans Law Judge at the 
Detroit RO in September 2005.  A transcript of the hearing 
proceedings is of record and has been reviewed.  Accordingly, 
the Board finds that VA has met its required duties to notify 
and assist the veteran in the development of his claims.  
Adjudication of the claims may therefore proceed consistent 
with the provisions of the VCAA.  

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulting from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service does not 
adequately support it, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least ninety (90) days during a 
period of war and manifests either hypertension, coronary 
artery disease, or arthritis to a degree of 10 percent or 
more within one year from the date of termination of his 
service, such disease shall be presumed to have been incurred 
in or aggravated in service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. 
§§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay testimony of service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus or relationship between the current disability and 
the inservice disease or injury.  Sheddon v. Principi, 381 F. 
3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 
Vet. App. 110 (2002); See also Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

In evaluating a decision on appeal, the Board must analyze 
the credibility and probative value of the evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to a determination of 
the matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in favor of the claimant.  Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Discussion

Hypertension.  

A review of the service medical records is without reference 
to complaints or findings indicative of the presence of 
hypertension.  At the time of separation examination, a blood 
pressure reading was made of 116/82.  The veteran reported no 
history of high blood pressure.  

The post service medical evidence of record includes report 
of a VA hypertension examination of the veteran in 
April 2003.  The entire claims folder was reviewed by the 
examiner prior to examination.  The veteran stated that he 
was diagnosed with hypertension in 1990 when he presented at 
a VA medical facility with a complaint of chest pain.  After 
ruling out a myocardial infarction, he was started on a 
hypertensive and antilipemic medication.  Examination 
impressions include hypertension described as under 
"suboptimal control with mild left ventricular hypertrophy."  
The examiner opined that "none of the conditions that veteran 
was diagnosed with while in the service are associated in any 
way with above listed conditions."  There is no medical 
opinion of record relating any current hypertension to the 
veteran's active service.  

The Board notes that a prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or disease was incurred in service that resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F. 3d 1330, 1333 (Fed. Cir. 2000).  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for hypertension.  

Coronary Artery Disease

A review of the service medical records is without reference 
to complaints or findings indicative of the presence of 
coronary artery disease.  The post service medical evidence 
includes a report of a VA examination of the veteran in 
April 2003 at which time it was stated the claims file was 
reviewed prior to the examination.  In addition to referring 
to the incident in 1990 when he was seen for a complaint of 
chest pain and a myocardial infarction as well, the veteran 
stated he underwent a cardiac catheterization in 
January 1991.  He claimed he was told there was "blockage."  
He denied the history of myocardial infarction or renal 
insufficiency.  He stated that on occasion he might have pain 
in the right side of the chest and this would resolve with 
Motrin or Tylenol No. 4.  

Current electrocardiograph tracings were normal.  
Echocardiogram showed mild left ventricular hypertrophy.  The 
left ventricular workload could not be estimated with 
accuracy because of other factors causing shortness of 
breath, including obesity and chronic obstructive pulmonary 
disease.  It was stated there was no evidence of coronary 
artery disease at the present time.  

As noted above, a claim for service connection must be 
accompanied by evidence that establishes a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); See also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The Board is aware that the veteran has reported 
having had heart problems in the past.  However, the VA 
examination in 2003 showed no recent evidence of the presence 
of coronary artery disease.  The examination in fact yielded 
an opinion that the veteran did not have coronary artery 
disease.  In any event, because there is no competent 
evidence linking any current coronary artery disease to a 
disease or injury in service, the preponderance of the 
evidence is against the claim.  The claim for service 
connection for coronary artery disease must therefore be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

A Chronic Disability Manifested by Shin Splints

A review of the service medical records reveals the veteran 
was seen on a number of occasions in service for complaints 
of leg pains.  A bone scan in 1977, however, was within 
normal limits.  In 1979, a diagnosis of periostitis was made 
and the veteran was placed on profile status.  At the time of 
separation examination the veteran reported a history of leg 
cramping, but clinical evaluation at that time was normal.  

The post service medical evidence includes the report of 
examination of the joints accorded the veteran by VA in 
April 2003.  X-ray studies of the legs were interpreted as 
normal.  The examiner noted that the veteran complained of 
pain in both legs with a history of tibial periostitis, but 
he stated that currently there was no evidence of 
periostitis, with both legs being normal.  In view of the 
foregoing, it is apparent the complaints regarding the legs 
in service were acute and transitory in nature and completely 
resolved without any residual impairment at the time of 
separation from service.  The examiner stated there was 
currently no evidence of periostitis.  As noted above, in 
order for service connection to be awarded, there must be a 
current disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); See also Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Without evidence of a current disability, 
service connection may not be authorized.  

						Vision

A review of the service medical records with regard to the 
veteran's eyesight reveals that at the time of discharge 
examination, notation was made of a near vision defect 
bilaterally.  The defect was recorded as mild in degree, not 
yet requiring the use of corrective eyeglasses.  

The post service medical evidence includes report of a VA eye 
examination accorded the veteran in May 2003.  The veteran 
stated that he noticed blurring of his vision beginning in 
1986.  Vision was tested and notation was made that he had 
refractive error corrected to 20/20 in both eyes.  However, 
the Board notes that refractive error in not considered a 
disease or disability under applicable legislation providing 
for VA compensation.  38 C.F.R. § 3.303(c).  Inasmuch as 
service connection is only available for diseases or 
disabilities, service connection is not available for 
refractive errors.  Accordingly, service connection for 
defective vision is not warranted.  

Service Connection for a Chronic Back Disability
and for a Chronic Neck Disability.  

A review of the service medical records with regard to the 
veteran's back shows that he was seen on several occasions in 
June and July 1972 for complaints of low back pain.  He 
received physical therapy.  At the time of one such visit on 
July 12, 1972, he was given a diagnosis of muscle spasm.  The 
remainder of the service medical records is without reference 
to any complaints or findings indicative of a back disorder.  

As for a neck disorder, the service medical records show that 
on one occasion on February 28, 1978, the veteran complained 
of pain in the back of the neck.  A cervical collar was 
issued.  On June 10, 1978, he was given a diagnosis of sprain 
of the cervical region.  The remainder of the service medical 
records is without reference to a cervical spine disorder.  

The post service medical evidence includes a report of a 
private medical record reflecting the veteran injured his 
back in March 1993.  At the time of electromyographic testing 
in August 1993, it was indicated that the veteran had been 
well prior to the injury to the back sustained in March 1993.  
The veteran's principal impression in 1993 was L4 and L5 
radiculopathy on the left side.  

The examination of the joints provided the veteran by VA in 
April 2003 showed motion restriction of the back.  X-ray 
studies of the lumbar spine at that time were interpreted as 
normal.  There was no opinion expressed as to the etiology of 
the motion restriction of the back.  

The Board notes that there is no opinion of record 
associating any current back disability with the veteran's 
active service.  The service medical records disclose that 
the back problems the veteran had in service were likely 
acute and transitory in nature and resolved without residual 
disability.  It was not until 1993, a time several years 
following service discharge, that the veteran sustained an 
injury to the back.  Treatment and evaluation records at that 
time made no reference to problems with the back that the 
veteran might have had during service.  Accordingly, the 
preponderance of the evidence is against the claim for 
service connection for a back disability of any type.  

With regard to a disability involving the neck, there is no 
reference to a disability involving the neck for years 
following service discharge.  At the time of the joints 
examination accorded the veteran by VA in April 2003, 
complaints included neck pain.  The veteran described the 
gradual onset of pain in the neck since 1988.  Current X-ray 
studies of the cervical spine showed mild narrowing of the 
C4-C5 disc space.  The examiner stated that he had reviewed 
service records prior to the current examination.  With 
regard to the disc space narrowing, it was the examiner's 
opinion that "this is not connected or related to service."  
It is clear, then, that any problems with the neck in service 
were acute and transitory and resolved without any residual 
disability. There is no medical opinion of record indicating 
any kind of causal connection between current cervical spine 
disability and the veteran's active service.  

The veteran's own assertions, coming from a lay person such 
as himself who is without medical training or expertise, that 
he has a back or cervical disability at the present time 
related to service does not constitute competent evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
(Medical diagnosis and causation involve medical questions 
that are beyond the range of common experience and knowledge 
and require the special knowledge and experience of a trained 
medical professional).  See also 38 C.F.R. § 3.159(b)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinion).  Hence, the statements of record for the veteran 
are of no probative value.  Therefore, the preponderance of 
the evidence is against the claims of entitlement to service 
connection for a chronic back disability and/or a chronic 
neck disability.  


ORDER

Service connection for hypertension is denied.  

Service connection for coronary artery disease is denied.  

Service connection for a disability manifested by shin 
splints is denied.  

Service connection for bilateral vision impairment is denied.  

Service connection for a chronic back disability is denied.  

Service connection for a chronic neck disability is denied.  



	                        
____________________________________________
	F.  JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


